ORDER
PER CURIAM.
Former wife appeals judgment awarding primary custody of only child to husband contending that there was insufficient substantial evidence to show her extra-marital conduct had any actual or potential adverse effect on child.
After reviewing the complete record and authorities relied upon by appellant, the trial court did not err in awarding primary custody to father. There was substantial evidence that the conduct of the appellant and the surrounding circumstances were potentially detrimental to the moral environment and safety of child. No error of *587law appears. There was no abuse of discretion.
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order affirming the judgment of the trial court. The judgment is affirmed. Rule 84.16(b).